Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on May 27, 2022. 

2. Claims 1-3 and 5-23 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.

The primary reason for allowance of the claims in this case, is the inclusion of the limitations “perform a software update for an electronic control unit mounted in a vehicle, using the new-version software acquired by the acquiring section; a first electronic control unit among a plurality of the electronic control units includes a storage-capable region in which first new-version software, for updating first old-version software installed in the first electronic control unit, is allowed to be installed in a background, and the one or more processors cause the software updating apparatus to: perform installation of the first new-version software in the storage-capable region of the first electronic control unit before installation of second new-version software in a second electronic control unit configured to operate cooperatively with the first electronic control unit; and if the software update for the second electronic control unit has been completed correctly, cause the first electronic control unit to start executing operational logic of the first new-version software,” in independent claim 1, 

“acquire new-version software supplied via a network; perform a software update for an electronic control  unit mounted in a vehicle, using the new-version software acquired by the acquiring section; determine a power consumption amount when the software update is performed for the electronic control unit; determine whether the software update for the electronic control unit is possible, based on the power consumption amount determined and an amount of power present in a battery included in the vehicle; and perform the software update for the electronic control unit if the software update for the electronic control unit is determined possible, wherein a first electronic control unit among a plurality of the electronic control units includes a storage-capable region in which first new-version software, for updating first old-version software installed in the first electronic control unit, is allowed to be installed in a background, and the one or more processors cause the software updating apparatus to perform the software update for the first electronic control unit such that, after the software update has been performed, the first electronic control unit is allowed to selectively execute operational logic of the first new-version software and operational logic of the first old- version software,” in independent claim 10,

“acquire new-version software supplied via a network; perform a software update for an electronic control unit mounted in a vehicle, using the new-version software acquired by the acquiring section; determine a power consumption amount when the software update is performed for the electronic control unit; determine whether the software update for the electronic control unit is possible, based on the power consumption amount determined and an amount of power present in a battery included in the vehicle; and perform the software update for the electronic control unit if the software update for the electronic control unit is determined possible, wherein a first electronic control unit among a plurality of the electronic control units includes a storage-capable region in which first new-version software, for updating first old-version software installed in the first electronic control unit, is allowed to be installed in a background, and when the first electronic control unit is caused to start executing operational logic of the first new-version software, a function that was not allowed to be performed with operational logic of the first old-version software is allowed to be performed,” in independent claim 11,


“a step of determining whether the software update for the electronic control unit is possible, based on the power consumption amount determined in the step of determining the power consumption amount and an amount of power present in a battery included in the vehicle, wherein a first electronic control unit among a plurality of the electronic control units includes a storage-capable region in which first new-version software, for updating first old-version software installed in the first electronic control unit, is allowed to be installed in a background, and the one or more processors cause the software updating apparatus to perform installation of the first new-version software in the storage-capable region of the first electronic control unit before installation of second new-version software in a second electronic control unit configured to operate cooperatively with the first electronic control unit and, if the software update for the second electronic control unit has been completed correctly, cause the first electronic control unit to start executing operational logic of the first new-version software,” in independent claim 20,

“a step of determining a power consumption amount when the software update 1s performed for the electronic control unit; and a step of determining whether the software update for the electronic control unit is possible, based on the power consumption amount determined in the step of determining the power consumption amount and an amount of power present in a battery included in the vehicle, wherein a first electronic control unit among a plurality of the electronic control units includes a storage-capable region in which first new-version software, for updating first old-version software installed in the first electronic control unit, is allowed to be installed in a background, and in performing the software update, the software update for the first electronic control unit is performed such that, after the software update has been performed, the first electronic control unit is allowed to selectively execute operational logic of the first new-version software and operational logic of the first old-version software,” in independent claim 22,

“a step of determining a power consumption amount when the software update 1s performed for the electronic control unit; and a step of determining whether the software update for the electronic control unit is possible, based on the power consumption amount determined in the step of determining the power consumption amount and an amount of power present in a battery included in the vehicle, wherein a first electronic control unit among a plurality of the electronic control units includes a storage-capable region in which first new-version software, for updating first old-version software installed in the first electronic control unit, is allowed to be installed in a background, and when the first electronic control unit is caused to start executing operational logic of the first new-version software, a function that was not allowed to be performed with operational logic of the first old-version software is allowed to be performed,” in independent claim 23, which are not found in the prior art of record.

Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  

NPL to Khorsravinia et al. discloses Electric Vehicle (VE), monitoring states of charge and battery parameters.

US 11,288,156 to Ogawa et al. discloses a control apparatus that communicates with a plurality of on-vehicle control devices through in-vehicle communication lines, and includes an acquisition unit configured to acquire electric energy of a battery supplying electric power to the plurality of on-vehicle control devices.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192